Citation Nr: 0941798	
Decision Date: 11/03/09    Archive Date: 11/09/09

DOCKET NO.  95-05 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a disability evaluation in excess of 20 
percent for low back sprain.  

2.  Entitlement to service connection for radiculopathy of 
the upper and lower extremities, secondary to service-
connected lumbar spine disability.

3.  Entitlement to a disability evaluation in excess of 50 
percent for service-connected major depression.

4.  Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU) due to service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



ATTORNEY FOR THE BOARD

S. B. Mays, Counsel


INTRODUCTION

The Veteran served on active duty from July 20, 1972 to 
September 16, 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of March 1994, May 
1997, April 2000, and September 2003 of the San Juan, Puerto 
Rico, regional office (RO) of the Department of Veterans' 
Affairs (VA).

A hearing was held at the RO in December 1997.  A copy of the 
hearing transcript is of record and has been reviewed.

In March 2001, the Board remanded the case for further 
development.

In January 2007 decision, the Board denied the Veteran's 
service connection claims for transverse myelitis and sexual 
dysfunction, secondary to service-connected low back sprain, 
and denied the claim for a temporary total evaluation under 
38 C.F.R. § 4.29, based on hospital treatment from December 
13, 1993.  The issues on appeal here were remanded for 
further development.  The case has since returned to the 
Board for further appellate consideration.


FINDINGS OF FACT

1.  The Veteran is diagnosed with non service-connected 
incomplete L5 paraplegia and transverse myelitis; a clear 
preponderance of the evidence reflects that his service-
connected low back sprain is not manifested by severe 
limitation of motion of the lumbar spine, forward flexion of 
the thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  
2.  A clear preponderance of the evidence is against a 
finding that the Veteran's radiculopathy of the upper and 
lower extremities is proximately due to, or the result of, 
his service-connected lumbar spine disability.  

3.  The Veteran's service-connected psychiatric disability is 
manifested by major depression, anxiety, sleep disturbances, 
and family relation difficulties.  There is no evidence 
showing that the service-connected psychiatric disability is 
manifested by occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as 
obsessional rituals; illogical, obscure, or irrelevant 
speech; near- continuous panic; impaired impulse control; 
spatial disorientation; or neglect of personal appearance and 
hygiene.  

4.  Service connection is currently in effect for a lumbar 
spine disability (20 percent) and a psychiatric disability 
(50 percent), for a combined evaluation of 60 percent from 
July 12, 1994.  

5.  The Veteran reports that he last became too disabled to 
work in 1988-1989.  He reports having completed two years of 
college, with experience as a revenue agent.

6.  The Veteran's service-connected disabilities alone do not 
prevent him from securing or following substantially gainful 
employment, considering the impairment from the disabilities 
and his educational and occupational background.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for low back sprain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R §§ 4.40, 4.45, 4.71a, Diagnostic Codes 
5292, 5295 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2009).

2.  Radiculopathy of the upper and lower extremities is not 
proximately due to, or the result of, the Veteran's service-
connected lumbar spine disability.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.310 (2009).
3.  The criteria for an evaluation in excess of 50 percent 
for service-connected major depressive disorder are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 2002); 38 C.F.R. § 4.130, 
Diagnostic Code 9434 (2009).

4.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide. 
This notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).

With respect to increased rating claims, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez- Flores v. 
Peake, 22 Vet. App. 37 (2008).

Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.

Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.

As with proper notice for an initial disability rating and 
consistent with the statutory and regulatory history, the 
notice must also provide examples of the types of medical and 
lay evidence that the claimant may submit (or ask the 
Secretary to obtain) that are relevant to establishing 
entitlement to increased compensation-e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing an 
increase in the disability or exceptional circumstances 
relating to the disability.  Vazquez-Flores, supra.

In this case, the Board notes that this appeal was originally 
initiated prior to the enactment of the VCAA in 2000.  
Nonetheless, letters sent to the Veteran in April 2001, April 
2003, March 2005, and February 2007 informed him of what 
evidence was required to substantiate the claim and of his 
and VA's respective duties for obtaining evidence.  Also, a 
March 2006 letter and the February 2007 VCAA letter satisfies 
the requirements set out in Dingess, supra.

The Board acknowledges that the VCAA letters sent to the 
Veteran do not meet the requirements of Vazquez-Flores and 
are not sufficient as to content and timing, creating a 
presumption of prejudice.  Nonetheless, such presumption has 
been overcome as the Veteran demonstrated actual knowledge of 
what was needed to support his claim.  The Veteran's 
representative, in April 2008 written argument, noted the 
criteria which could lead to an increased rating and a TDIU.   
Furthermore, the supplemental statements of the case clearly 
note the criteria necessary to warrant higher evaluations.  
Based on the above, the Veteran can be expected to understand 
what was needed to support his claim, including the impact of 
his disability on his daily life and ability to work.

Next, VA has a duty to assist the Veteran in the development 
of the claim. This duty includes assisting him in the 
procurement of service treatment records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The claims folder also contains the 
Veteran's service treatment records, VA medical evidence, 
private medical evidence, hearing transcript, excerpt from 
"Handbook of Neurosurgery," records from the Social 
Security Administration (SSA) and the Veteran's contentions.  
The Veteran has been medically evaluated in conjunction with 
this claim and has also had an opportunity to provide 
testimony at a personal hearing at the RO.

Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

II.  Legal Criteria

a.  Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2009).

For the showing of chronic disease in service, there are 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
chronic.  Continuity of symptomatology is required only where 
the condition noted during service is not, in fact, shown to 
be chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).

The law also provides that service connection may be granted 
for any disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  Disability that is 
chronically worsened by service-connected disability shall be 
service connected.  See Allen v. Brown, 7 Vet. App. 439 
(1995).

b.  Increased Rating Claim

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 
2002).  Evaluation of a service-connected disorder requires a 
review of the Veteran's entire medical history regarding that 
disorder.  38 C.F.R. §§ 4.1, 4.2 (2009); Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  When a reasonable doubt 
arises regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2009).  
If there is a question as to which evaluation to apply to the 
Veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2 (2009), the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994).   
In cases where the appeal ensues from the Veteran's 
disagreement with the evaluation assigned in connection with 
the original grant of service connection, the potential for 
the assignment of separate, or "staged" ratings for separate 
periods of time, based on the facts found, must be 
considered.  Fenderson v. West, 12 Vet. App. 119 (1999).  
Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007).

III.  Analysis

a.  Increased Rating Claim for Service-Connected Lumbar Spine 
Disability, to include Service Connection Claim for 
Radiculopathy of the Extremities

During the pendency of the Veteran's appeal, the schedule for 
rating disabilities of the spine was revised, effective 
September 26, 2003.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2009).

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

In a March 2006 supplemental statement of the case, the 
Veteran was provided notice of the amended regulations, and 
was given a 60-day opportunity to submit additional evidence 
or argument.  38 C.F.R. § 20.903(c).  The Veteran has not 
responded with additional evidence.  Therefore, there is no 
prejudice to the Veteran by this Board decision.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993).

Prior to September 26, 2003, Diagnostic Code 5292 evaluates 
impairment resulting from limitation of motion of the lumbar 
spine.  A 20 percent evaluation requires evidence of moderate 
limitation of motion of the lumbar spine.  A 40 percent 
evaluation necessitates evidence of severe limitation of 
motion of the lumbar spine.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292.
Prior to September 26, 2003, Diagnostic Code 5295 provided a 
20 percent when lumbosacral strain is manifested by muscle 
spasm on extreme forward bending and loss of lateral spine 
motion, unilateral, in the standing position.  A 40 percent 
evaluation is assigned for lumbosacral strain when it is 
manifested by severe symptomatology that includes listing of 
the whole spine to the opposite side, positive Goldthwaite's 
sign, marked limitation of motion on forward bending in 
standing position, loss of lateral motion with osteoarthritic 
changes, or narrowing or irregularity of joint space, or some 
of the above with abnormal mobility on forced motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 
4.59 provide for consideration of a functional impairment due 
to pain on motion when evaluating the severity of a 
musculoskeletal disability.  The United States Court of 
Appeals for Veterans Claims (Court) has held that a higher 
rating can be based on "greater limitation of motion due to 
pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
However, any such functional loss must be "supported by 
adequate pathology and evidenced by the visible behavior of 
the claimant."  See 38 C.F.R. § 4.40 (2009).

As noted, effective September 26, 2003, the schedule for 
rating disabilities of the spine was revised.  38 C.F.R. § 
4.71a, Diagnostic Codes 5235-5243 (2009).

The amended criteria are as follows:  With or without 
symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease

Unfavorable ankylosis of the entire 
spine.........................................100

Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine........................................................
.........40

Forward flexion of the cervical spine 15 degrees or less; or, 
favorable ankylosis of the entire cervical 
spine........................................................
............30

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not greater 
than 30 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal 
kyphosis..............................20

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the 
height...................................................... 
10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id.

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.

In this case, service connection for low back strain with 
spondylolithesis was granted in a September 1973 rating 
decision and a 10 percent evaluation was assigned at that 
time.  In a May 1974 rating decision, the evaluation was 
increased to 20 percent and has continued to the present.  In 
1993, the Veteran filed an increased rating claim for his 
service-connected lumbar spine disability.  

In December 1993, the Veteran was admitted to a VA hospital 
due to asymmetrical 
tricep reflexes.   

Thereafter, in March 1994, the Veteran underwent a VA 
neurological consultation to rule out multiple sclerosis.  A 
history of spinal myelitis and trauma to the neck was noted.  
Assessment was chronic low back pain without evidence of 
radiculopathy.  

From March to April 1994, the Veteran was in a VA hospital 
due to back pain, fever, and rash.  A spinal tap was 
performed, which was negative.  

According to a May 1998 VA statement, it was noted that the 
Veteran suffers from incomplete L5 paraplegia with neurogenic 
bowel and bladder, and impotence.

In March 1997, the Veteran underwent a VA examination of the 
spine and presented in a wheelchair.  He was able to walk 
short distances at home but did not bring in his crutches.  
There was mild tenderness and spasms in the dorsolumbar area 
with tenderness to palpation.  The Veteran was unable to do 
range of motion testing since he was unable to stand up.  
There was no symmetrical atrophy.  There was weakness in the 
lower extremities in the range of 3.5/5 in wrist flexion, 
quadriceps, tibialis anticus, and 2/5 in extensor hallucis 
longus.  The Veteran referred a decreased pinprick sensation 
to a level of 210.  Deep tendon reflexes were brief in the 
lower extremities with no Babinksi.  Diagnoses were chronic 
low back pain syndrome, and transverse myelitis at thoracic 
level with residual paraparesis.

In July 2001, the Veteran underwent a VA examination of the 
spine.  He reported severe low back pain with radiation to 
right buttock and coccyx area, as well as involuntary tremors 
of the legs and a constant numbness of the legs.  When asked 
if he had had any flareups in the prior year, he referred 
that on more than 3 occasions the pain was severe.  Range of 
motion was not done because the Veteran had severe difficulty 
standing up.  He transferred from the wheelchair to the 
office stretch with severe difficulty.  No painful motion was 
observed in the wheelchair or on the stretcher.  There were 
no palpable muscle spasms.  There was severe weakness of the 
left leg with muscle strength graded as 1 out of 5.  There 
was also severe muscle weakness of the right leg with muscle 
strength, graded as 2 out of 5.  There was no tenderness to 
palpation on the lumbosacral area.  There were no postural 
abnormalities of the back or fixed deformities.  

In February 2007, the Veteran underwent an additional VA 
examination of the spine.  He reported continued low back 
pain.  Upon inspection of the spine, the Veteran's pelvis was 
tilted to the right.  It was also noted that he has severe 
loss of balance and weakness and cannot hold the standing 
position.  He indicated that in the mornings he stands up 
from his bed with difficulty using a cane and goes to his 
walker to walk short distances.  He then uses his wheelchair 
for all his other activities during the day.  The examiner 
stated that although the Veteran was cooperative during the 
examination, range of motion of the thoracolumbar spine could 
not be done because the Veteran's severe loss of balance and 
weakness.  The examiner could not state if the Veteran was 
additionally limited by pain, fatigue, weakness, or lack of 
endurance following repetitive use without resorting to mere 
speculation.  

On review, the Board finds that the Veteran's service-
connected lumbar spine symptomatology does not warrant an 
evaluation higher than 20 percent under either the former or 
the current criteria.  The evidence reflects that this case 
has been complicated by the fact that the Veteran developed 
transverse myelitis decades after he was service connected 
for low back sprain with spondylithesis.  As noted, the 
Veteran is unable to perform range of motion testing due to 
his paraplegia, therefore there is no competent evidence 
showing that the Veteran has on account of his service 
connected back disability, severe limitation of motion or 
severe symptomatology that includes listing of the whole 
spine to the opposite side, positive Goldthwaite's sign, 
marked limitation of motion on forward bending in standing 
position, loss of lateral motion with osteoarthritic changes, 
or narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Thus, the 
criteria for a higher evaluation of 40 percent are not met 
under Diagnostic Codes 5292 and 5295.

With regard to DeLuca considerations, again, the Board notes 
that range of motion testing have not been performed.  The 
February 2007 VA examiner specifically stated that he was 
unable to indicate if the Veteran was additionally limited by 
pain, fatigue, weakness, or lack of endurance or 
incoordination following repetitive use without resorting to 
speculation because the Veteran is unable to perform range of 
motion testing due to paraplegia.  Without evidence of 
additional limitation, the Board concludes that the current 
20 percent evaluation for the service-connected lumbar spine 
disability adequately portrays any functional impairment, 
pain, and weakness that the Veteran experiences as a 
consequence of use of his lumbar spine.  See DeLuca, supra, 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

Consideration of other diagnostic codes potentially 
applicable to lumbar spine disorders are not applicable in 
this case since there is no evidence of vertebral fracture 
(Diagnostic Code 5285) or ankylosis, meaning immobility, of 
the lumbar spine (Diagnostic Code 5289).  38 C.F.R. § 4.71a 
(2002).

The Board also finds that a higher evaluation is not 
warranted under the current criteria.  There is no evidence 
showing that the Veteran's service connected lumbar spine 
disability is manifested by forward flexion of the 
thoracolumbar spine to 30 degrees or less.  Also, there is no 
evidence of favorable ankylosis of the entire thoracolumbar 
spine, as x-rays of the lumbar spine are normal.  The 
February 2007 VA examiner specifically noted that there is no 
evidence of ankylosis of the thoracolumbar spine.

The provisions of Diagnostic Code 5293, which pertain to 
intervertebral disc syndrome, were changed effective from 
September 23, 2002, and that code section was changed to 
Diagnostic Code 5243 as of September 26, 2003. 

There is evidence of neurological impairment of the upper and 
lower extremities.  The Veteran contends that his current 
radiculopathy in the extremities is secondary to his service-
connected lumbar spine disability.  As noted, disability 
which is proximately due to or the result of a service-
connected disease or injury shall be service connected.  38 
C.F.R. § 3.310. 

A July 2001 VA examiner opined that it is not at least as 
likely as not that the Veteran's service-connected low back 
strain caused or aggravated his bilateral clinical 
radiculopathy, in pertinent part.  Similarly, the February 
2007 VA examiner opined that such radiculopathy is more 
likely than not related to his transverse myelitis, and less 
likely related to his service-connected lumbar spine 
disability.  The Veteran's service connection claim for 
transverse myelitis was denied by the Board in a January 2007 
decision.  The February 2007 examiner also opined that the 
radiculopathy in the upper extremities is a different disease 
entity and is unrelated to the service connected low back 
disability.  

More recently, in April 2008, the Veteran submitted a 
December 2007 statement from a private physician, Dr. A.R.C., 
along with a waiver of initial RO consideration.  Dr. A.R.C. 
stated that after evaluating the Veteran, he was assessed 
with paraplegia, left hyper-reflexia, and sustained clonus.  
A history of transverse myelitis, chronic low back pain, and 
degenerative disc disease was noted.  "Re-evaluation of his 
lumbar radiculopathy, probably service connected" was also 
noted. 

The Board finds that the July 2001 and February 2007 VA 
opinions outweigh and are more probative that Dr. A.R.C's 
December 2007 opinion.  Although Dr. A.R.C. stated that he 
evaluated the Veteran, his opinion is very conclusory and 
provides no supporting rationale or evidence.  There was no 
associated physical examination, reference to the Veteran's 
clinical history, or any indication of the depth of inquiry 
by the physician.  Findings were limited to two lines and 
comments/opinion to three lines.  An excerpt from a handbook 
on neurosurgery was attached.  By contrast, the July 2001 and 
February 2007 negative etiology opinions of record present 
persuasive and detailed rationales including discussion of 
the pertinent evidence and medical history.  As such, the 
Board finds that the preponderance of the evidence is against 
a finding that the Veteran's radiculopathy of the upper and 
lower extremities is proximately due to, or the result of, 
his service-connected lumbar spine disability.  Therefore, a 
higher or separate evaluation for radiculopathy of either the 
upper or lower extremities is not warranted. 

In analyzing the claim, the Board acknowledges that the 
Veteran is competent to describe his symptomatology.  See 
Layno v. Brown, 6 Vet. App. 465 (1994); 38 C.F.R. § 
3.159(a)(2).  However, as a lay person, the Veteran is not 
competent to diagnose any medical disability or render an 
opinion as to the cause or etiology of any current disability 
because he has not been shown to have the requisite medical 
expertise.  See, e.g., See Routen v. Brown, 10 Vet. App. 183, 
186 (1997); Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Therefore, in this case, the Board finds that the objective 
medical evidence is more probative than the Veteran's 
contentions that his service connected lumbar spine 
disability has worsened and that his radiculopathy is a part 
of such disability.

In sum, the evidence does not show that the Veteran is 
entitled to an evaluation in excess of 20 percent for his 
service connected lumbar spine disability, and the record 
does not support the assignment of different percentage 
evaluations during the time period on appeal.  There were no 
distinct periods of time during which the Veteran's 
disability warranted a higher evaluation.  He is not entitled 
to receive a "staged" rating.  Hart, supra.

As the preponderance of the evidence is against the Veteran's 
increased rating claim for a lumbar spine disability, and 
service connection claim for radiculopathy of the upper and 
lower extremities, the benefit-of- the-doubt doctrine does 
not apply; therefore, such claims must be denied.  Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).

b.  Psychiatric Disability

By way of procedural history, the Veteran's service 
connection claim for a psychiatric disability was originally 
denied by the Board in an August 1975 decision.  The Board in 
June 1990 denied reopening of that claim and held that the 
psychiatric disability was not caused by or related to his 
service-connected low back disability.  The Veteran sought to 
reopen his claim, and in 2001, the Board reopened and 
remanded the claim for further development.  

In a January 2003 rating decision, the RO granted service 
connection for major depression with psychotic features and 
assigned a 50 percent evaluation, effective July 12, 1994.

In March 2003, the Veteran filed an increased rating claim 
for his psychiatric disability, and in a September 2003 
rating decision, the 50 percent evaluation was continued.  
The Veteran appealed such decision.

Under the rating formula for mental disorders for major 
depressive disorder (38 C.F.R. § 4.130, Diagnostic Code 
9434), a 50 percent evaluation requires occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  A 70 percent evaluation requires occupational 
and social impairment, with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a work-like 
setting); inability to establish and maintain effective 
relationships.

A 100 percent schedular disability evaluation is warranted 
for total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.

The Global Assessment of Functioning (GAF) scale reflects the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health - illness."  
Diagnostic and Statistical Manual of Mental Disorders, 
American Psychiatric Association, at 32 (4th ed. 1994) (DSM- 
IV); 38 C.F.R. §§ 4.125(a), 4.130 (2007).  

Evidence relevant to the severity of the Veteran's 
psychiatric disability includes a May 2003 VA examination 
report.  According to such report, the Veteran presented to 
the examination adequately groomed, cooperative, and in a 
wheelchair.  He was spontaneous and maintained eye contact.  
He was alert and aware of the interview situation and in 
contact with reality.  There were no tics, tremors, or 
abnormal involuntary movements.  His thought processes were 
coherent and logical.  There was no looseness of association, 
disorganized speech, delusions, hallucinations, phobias, 
obsessions, or suicidal ideations.  His mood was depressed 
and anxious, and his affect was constricted, and appropriate.  
He was oriented as to person, place, and time.  His memory 
(recent, remote and current) was intact.  Axis I diagnosis 
was severe, recurrent major depressive disorder.  GAF score 
was 50.

In January 2005, the Veteran underwent a private psychiatric 
evaluation by Dr. R.B.V.  That physician indicated that the 
Veteran presented with a depressed fascies, and psychomotor 
retardation, using a wheelchair.  It was noted that he was 
distant from the therapist, tolerating poorly during the 
interview.  The Veteran reported hearing voices at times.  He 
also stated that he is forgetful, irritable, unable to 
concentrate, unable to be at ease in any place.  He stated 
that he has no joy in his life and that her rather be dead.  
He has a sensation of asphyxia, generalized weakness, and 
pain throughout his body.  He complained of feeling slow, 
down, strange, confused, miserable, and at time he would like 
to disappear.  There were also multiple somatic complaints.  
His affect was depressed with psychomotor retardation, ideas 
of hopelessness and insufficiency, tendency toward isolation, 
constriction of interest, anorexia, and insomnia.  He was 
oriented in all three spheres.  The Veteran's immediate and 
short term memory was poor.  His attention, concentration, 
intellectual capacities were also poor.  Axis I diagnosis was 
major depressive disorder, severe, with psychotic features.  
GAF score was 40.  The psychiatrist noted that the Veteran 
was evaluated on January 19, 2005, and January 27, 2005, and 
prior to that at the VA.  In his professional opinion, Dr. 
R.B.V. stated that the Veteran was unable to engage in any 
domestic affairs, such as house maintenance, cleaning, or 
laundering.  Close supervision was recommended.  The 
psychiatrist indicated that the Veteran relates very poorly 
and is unable to participate in social or leisure activities.  
In the psychiatrist's opinion, the Veteran's mental 
disability is of such depth, severity, and bizarreness as to 
produce total and industrial impairment.  

The Veteran presented to a November 2005 VA psychiatric 
examination appropriately dressed with adequate hygiene, and 
cooperative.  It was noted that he was angry, and hostile 
with tremors in his left leg.  He was spontaneous and 
established eye contact with the examiner.  The Veteran was 
alert and in contact with reality.  There was no evidence of 
psychomotor retardation or agitation.  There were no tics, 
tremors or abnormal involuntary movements.  His thought 
processes were coherent and logical.  There was no looseness 
of association, disorganized speech, delusions, or 
hallucinations.  The Veteran had no phobias, no obsessions, 
panic attacks or suicidal ideas.  His mood was depressed and 
anxious.  His affect was constricted.  He was oriented in 
person, place, and time.  His memory for recent, remote, and 
immediate events was intact.  His abstraction capacity was 
normal.  His judgment and insight were regarded as fair.  
Axis I was major depressive disorder, recurrent, severe with 
without psychotic features.  GAF score was 50.

On February 2007 VA psychiatric examination, the Veteran 
presented clean and casually dressed and in a wheelchair.  
His speech was spontaneous, clear and coherent.  He was 
cooperative, friendly and attentive.  His affect was 
constricted, and his mood was anxious and depressed.  His 
attention was intact; and his thought processes were 
unremarkable.  There were no delusions, hallucinations, 
inappropriate behavior, or obsessive/ritualistic behavior.  
His judgment was appropriate (understood the outcome of his 
behavior).  The Veteran reported having sleep interference 
due to pain.  The Veteran denied having panic attacks, 
homicidal thoughts and suicidal thoughts.  Impulse control 
was "good."  There were no episodes of violence.  The 
Veteran reported moderate to severe problems with many daily 
activities, such as shopping, dressing/undressing and 
toileting.  The examiner stated that the described symptoms 
reflect a moderately severe impairment of individual 
functioning.  The Veteran's memory was noted as normal.  Axis 
I diagnosis is depressive disorder, not otherwise specified.  
GAF score was 55.  

On review, the Board finds that an evaluation in excess of 50 
percent is not warranted for service-connected major 
depression.  The medical evidence of record shows that the 
Veteran's psychiatric disability is primarily manifested by 
no more than occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
depression, anxiety, sleep disturbances, and some difficulty 
in adapting to stressful circumstances; criteria which are 
consistent with a 50 percent evaluation.  

There is no evidence showing that the service-connected 
psychiatric disability is manifested by occupational and 
social impairment, with deficiencies in most areas, due to 
such symptoms as:  obsessional rituals which interfere with 
routine activities; illogical, obscure, or irrelevant speech; 
near-continuous panic; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; or neglect of personal appearance and 
hygiene.  Moreover, although there is some evidence of 
suicidal thoughts, there is no evidence that a plan is in 
place.  The February 2007 VA psychiatrist stated that the 
Veteran has no cognitive deficits; he participates in 
occupational and recreational therapies; he follows his 
medical recommendations and treatments; and has a good 
rapport with his doctors.  The examiner also opined that 
there is no evidence of total occupational and social 
impairment due to his psychiatric disability.  

The Board acknowledges that during the appeal period, in 
January 2005, the Veteran was assigned one GAF score of 40, 
which is illustrative of some impairment in reality testing 
or communication or major impairment in several areas.  
However, in November 2005 VA examination, a GAF score of 50 
was assigned, which is illustrative of serious symptoms, and 
on the most recent VA psychiatric examination in 2007, a GAF 
score of 55 was assigned, which is illustrative of only 
moderate symptoms.  And although the February 2007 VA 
psychiatrist noted that the Veteran has moderately severe 
impairment of individual functioning, which presumably takes 
into account his physical disabilities as well, he 
specifically opined that the Veteran has only moderate 
symptoms of depression, irritability, and sleeping problems 
secondary to his neuropsychiatric condition.

Based on the foregoing, the Board finds that the Veteran's 
psychiatric disability picture does not more nearly 
approximate the criteria for a 70 percent evaluation.  There 
were no distinct periods of time during which the Veteran's 
disability warranted a higher evaluation.  He is not entitled 
to receive a "staged" rating.  Hart, supra.  Consequently, an 
evaluation in excess of 50 percent for major depression is 
not warranted.  As the preponderance of the evidence is 
against the claim for an increased rating, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

c.  TDIU

The Veteran also contends that he is entitled to a TDIU.  
Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effects of 
combinations of disability.  38 C.F.R. §4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the Veteran is unable to secure or follow 
a substantially gainful occupation as a result of service- 
connected disability, provided that the Veteran has one 
service-connected disability rated at 60 percent or higher; 
or two or more service-connected disabilities, with one 
disability rated at 40 percent or higher and the combined 
rating is 70 percent or higher.  The existence or degree of 
non-service connected disabilities will be disregarded if the 
above-stated percentage requirements are met and the 
evaluator determines that the Veteran's service-connected 
disabilities render him incapable of substantial gainful 
employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown 
to be unable to secure and follow a substantially gainful 
occupation by reason of service-connected disability shall be 
rated totally disabled.  38 C.F.R. § 4.16(b).  In cases were 
the schedular criteria are not met, an extraschedular rating 
is for consideration.  38 C.F.R. § 3.321.

Service connection is currently in effect for major 
depression (50 percent) and lumbar spine disability (20 
percent), for a combined evaluation of 60 percent from July 
12, 1994.  As such, the Veteran does not meet the schedular 
requirements under the provisions of 38 C.F.R. § 4.16(a).  

Notwithstanding, it is the policy of the VA that all Veterans 
who are unable to secure and follow a substantially gainful 
occupation by reason of a service-connected disability shall 
be rated totally disabled.  38 C.F.R. § 4.16(b).  Thus, if a 
Veteran fails to meet the applicable percentage standards 
enunciated in 38 C.F.R. § 4.16(a), as here, an extra- 
schedular rating is for consideration where the Veteran is 
unemployable due to service-connected disability.  38 C.F.R. 
§ 4.16(b); see also Fanning v. Brown, 4 Vet. App. 225 (1993).  
Therefore, the Board must evaluate whether there are 
circumstances in the appellant's case, apart from any non- 
service-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability, 
due solely to the Veteran's service-connected disabilities.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

According to his TDIU applications, received in March 2003 
and March 2007, the Veteran reported that last worked full-
time at a federal agency 1988-1989, at which time he became 
too disabled to work.  He also noted that he completed high 
school and has two years of college education.

The record contains conflicting opinion as to whether the 
Veteran is unemployable due to his service-connected 
disabilities.  In this regard, the VA examiner who conducted 
a general medical examination in May 2003 stated that the 
Veteran is totally unemployable.  Also, according to the 
January 2005 opinion provided by Dr. R.B.V., the Veteran's 
mental disability is of such depth, severity, and bizarreness 
as to produce total and industrial impairment.  

On the other hand, the examiner who conducted the February 
2007 examination of the spine opined that, after having 
reviewed the May 2003 (general medical) examination report, 
the Veteran is able to work, albeit with certain 
restrictions.  The examiner explained that although the 
Veteran is totally unemployable to working his previous job 
as an internal revenue agent, he has strong arms which can 
propel a wheelchair, and in fact, is a member of the PR 
Olympic Games.  Also, the Veteran reported that he can do 
manual bicycle and dumbbell training in the upper 
extremities.  The examiner felt that the Veteran can work, 
but should be restricted by a light duty administrative job 
such as data entry with no pushing, pulling, lifting, or 
carrying objects more than 10 pounds that repeatedly during 
an 8 hour working day.  

The Board finds the February 2007 (spine) opinion more 
probative than the May 2003 opinion.  First, the February 
2007 examination was undertaken to assess the severity of the 
service-connected lumbar spine disability, which is a more 
in-depth examination that the one done in May 2003, which was 
only a general medical examination.  Moreover, the February 
2007 examiner provided rationale for his opinion and 
supporting evidence, and the May 2003 (general medical) 
examiner did not.  

Moreover, the Board acknowledges that the January 2005 
opinion indicates that the Veteran cannot work solely due to 
his service connected psychiatric disability, however, there 
is no indication that the psychiatrist considered the 
Veteran's physical disabilities as well.  As noted by the 
February 2007 VA psychiatrist, the Veteran is not able to 
work due to his physical condition, to include his non 
service connected transverse myelitis and paraplegia, not due 
to his mental condition.  That examiner pointed out that the 
Veteran's mental condition did not prevent him from studying, 
working, and having a productive life until his paraplegia in 
1994, with progressive physical deterioration and 
limitations.  Also, in response to the January 2005 opinion 
provided by Dr. R.B.V., the February 2007 VA psychiatrist 
pointed out that the Veteran's current physical conditions 
and consequences of his physical conditions are responsible 
for the continued presentation of his psychiatric symptoms, 
they are not responsible for the Veteran's industrial 
impairment, as Dr. R.B.V. suggested.  It was noted that the 
Veteran has no cognitive deficits; he participates in 
occupational and recreational therapies; follows medical 
treatments and recommendations; and has a good rapport with 
his medical providers.  

The Board acknowledges that the Veteran is deemed disabled by 
the SSA on account of his major depression, however, the 
SSA's determination is based on different standards than 
those of the VA, and are not controlling in this case.  As 
noted by the February 2007 VA psychiatrist, the SSA's 
determination that the Veteran is incapable of working due to 
his major depression does not correspond with his 
occupational and psychiatric history, and his real and 
documented limitations.

Significantly, the overall evidence suggests that the Veteran 
has significant employment impairment due to his non service-
connected transverse myelitis and paraplegia.  As noted, the 
February 2007 VA examiner stated that the Veteran's 
transverse myelitis is a far more serious condition that is 
overshadowing the service-connected low back strain.

The Board acknowledges the representative's argument set 
forth in April 2008 correspondence to the effect that the 
Veteran is capable of no more than marginal employment.  For 
purposes of entitlement to individual unemployability due 
solely to service-connected disabilities, marginal employment 
is not to be considered substantially gainful employment.  38 
C.F.R. § 4.17.  However, the pertinent criterion in section 
4.16 of 38 C.F.R is that the claimant be unable to secure and 
follow a substantially gainful occupation on account of 
service-connected disabilities.  The focus is not on the 
amount of his income, but on whether his service-connected 
disabilities preclude him from working.  Even if a claimant's 
income is below the poverty level, it does not necessarily 
lead to the conclusion that this is the result of earning 
impairment from a service-connected disability.  

Based on the foregoing evidence, the Board finds that a TDIU 
under the provisions of 38 C.F.R. § 4.16(b) is not warranted.  
The Board acknowledges that the Veteran does have some 
employment impairment due to his service-connected 
disabilities, however, the Board finds that the record does 
not demonstrate that the Veteran's service-connected 
disabilities, in and of themselves, are of such severity as 
to preclude his participation in all forms of substantially 
gainful employment.

The RO determined that the Veteran was not unemployable due 
to his service-connected disabilities alone and decided not 
to refer the case to the Director of Compensation and Pension 
for an extra-schedular determination.  The Board is in 
agreement with that assessment.  Because a preponderance of 
the evidence is against assigning a TDIU in this case, the 
benefit of the doubt doctrine is not applicable.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a disability evaluation in excess of 20 
percent for low back sprain is denied.  

Entitlement to service connection for radiculopathy of the 
legs and arms, secondary to service-connected lumbar spine 
disability, is denied.

Entitlement to an initial disability evaluation in excess of 
50 percent for service-connected major depression is denied.

Entitlement to a TDIU is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


